[Cite as State v. Jackson, 2022-Ohio-3449.]




                          IN THE COURT OF APPEALS
                      FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




 STATE OF OHIO,                               :   APPEAL NO. C-200332
                                                  TRIAL NO. B-1906355
         Plaintiff-Appellee,                  :

   VS.                                        :     O P I N I O N.

 WILLIAM JACKSON,                             :

       Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause Remanded

Date of Judgment Entry on Appeal: September 30, 2022

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula Adams, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Roger Kirk, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}   Defendant-appellant William Jackson appeals his conviction, after a

guilty plea, for felonious assault with a firearm specification. In addition to his

conviction, he challenges his classification as a violent offender and his indefinite

sentence for felonious assault, imposed under the Reagan Tokes Law.

       {¶2}   We conclude that the trial court erred by classifying Jackson as a violent

offender and by failing to provide certain notifications required under the Reagan

Tokes Law at Jackson’s sentencing hearing.         Consequently, we reverse part of

Jackson’s sentence and remand the matter for the trial court to provide the required

notifications and to delete the violent-offender classification from the sentencing

entry. In all other respects, we affirm the trial court’s judgment.

                     I. Background Facts and Procedure

       {¶3}   Jackson entered a guilty plea to one count of felonious assault, a second-

degree felony, with a one-year firearm specification. In exchange, the state dismissed

other counts and an additional firearm specification.

       {¶4}   The felonious-assault offense occurred on or about September 1, 2019,

subjecting Jackson to the indefinite sentencing provisions of the Reagan Tokes Law,

effective March 22, 2019.      Prior to sentencing, Jackson raised a constitutional

challenge to the Reagan Tokes Law and requested to be sentenced under the former,

definite sentencing scheme. The trial court rejected Jackson’s constitutional challenge

and imposed an indefinite sentence of a minimum term of two years in prison and a

maximum term of three years in prison for the felonious assault, to be served

consecutively to a one-year term for the firearm specification. In addition, the court

classified Jackson as a violent offender and told him that he would be required to


                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS




register with Ohio’s Violent Offender Database pursuant to R.C. 2903.41 through

2903.44 (“Sierah’s Law”) upon his release from prison.

                                     II. Analysis

                          A. Validity of the Guilty Plea

       {¶5}    In his first assignment of error, Jackson argues the trial court erred by

accepting his guilty plea because it was not knowingly, intelligently, and voluntarily

made. He contends the record does not indicate that he voluntarily waived his jury-

trial rights or that he was informed of the maximum penalty to which he was subject.

       {¶6}    A guilty plea is constitutionally valid only if it is entered knowingly,

voluntarily, and intelligently. See State v. Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765,

164 N.E.3d 286, ¶ 10; State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450 (1996).

To ensure a guilty plea is made knowingly, intelligently, and voluntarily, the trial court

must engage the defendant in a colloquy pursuant to Crim.R. 11(C). This requires the

court to inform the defendant of his rights and the consequences of his plea and

determine if the plea is made voluntarily and with an understanding of its

implications. See Dangler at ¶ 11.

       {¶7}    With respect to explaining the defendant’s constitutional rights, the trial

court must strictly comply with Crim.R. 11. See State v. Veney, 120 Ohio St.3d 176,

2008-Ohio-5200, 897 N.E.2d 621, syllabus, cited in Dangler at ¶ 14. A defendant must

affirmatively show prejudice to invalidate a plea based on the trial court’s failure to

“fully cover other ‘nonconstitutional’ aspects of the plea colloquy,” unless the trial

court completely failed to comply with its duty. Dangler at ¶ 14-15; see State v. Fikes,

1st Dist. Hamilton No. C-200221, 2021-Ohio-2597, ¶ 12-13 (Holding that defendant’s

guilty pleas were not made knowingly, intelligently, and voluntarily where the trial
                                            3
                    OHIO FIRST DISTRICT COURT OF APPEALS




court completely failed to advise the defendant of the indefinite, maximum sentence

he was subject to under the Reagan Tokes Law and instead advised defendant of the

maximum sentence under the former statutory scheme.).               When a showing of

prejudice is required, “[t]he test * * * is ‘whether the plea would have otherwise been

made.’ ” Dangler at ¶ 16, quoting State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d

474 (1990).

                      1. Constitutional Right to a Jury Trial

       {¶8}    Jackson contends the trial court failed to ensure that he was knowingly

waiving his right to a jury trial. A knowing waiver of the constitutional right to a jury

trial cannot be inferred from a silent record. See Veney at ¶ 7, citing Boykin v.

Alabama, 395 U.S. 238, 243, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).

       {¶9}    Here, at the plea hearing, the trial court informed Jackson that he was

waiving his constitutional right to a jury trial, explaining to Jackson that he had a right

to trial, either before “the Court or a jury,” that would be waived upon entering a guilty

plea. Moreover, Jackson expressed his understanding of this right and his agreement

to waive it at the plea hearing, actions consistent with his signed guilty-plea form that

also informed him of this consequence of his plea.

       {¶10} Jackson complains that the trial court did not obtain a “jury waiver

form” before accepting Jackson’s plea. The absence of this form, however, does not

affect our conclusion, based on the trial court’s jury-trial-right explanation and

Jackson’s affirmations, that Jackson knowingly waived his right to a jury trial. See

State v. Kinnebrew, 1st Dist. Hamilton No. C-060769, 2008-Ohio-812, ¶ 3-4; see also

State v. Sims, 2017-Ohio-8379, 99 N.E.3d 1056, ¶ 11 (1st Dist.) (R.C. 2945.05 does not

require a written jury waiver before a court may accept a plea of guilty or no contest.).

                                            4
                   OHIO FIRST DISTRICT COURT OF APPEALS




                    2. Maximum Penalty for the Offense

       {¶11} Jackson additionally argues the trial court before accepting his plea

failed to inform him of the maximum penalty involved for the felonious-assault

offense. Under the Reagan Tokes Law, when imposing prison terms for defendants

found guilty of first- or second-degree-felony offenses, sentencing courts must impose

an indefinite sentence with a stated minimum term as provided in R.C. 2929.14(A)

and a calculated maximum term as provided in R.C. 2929.144. See Fikes, 1st Dist.

Hamilton No. C-200221, 2021-Ohio-2597, at ¶ 8.

       {¶12} The record reflects that at the plea hearing, the trial court covered the

maximum penalty. The court informed Jackson that the offense to which he was

pleading guilty carried an “indefinite sentence” and that he would receive both a

“minimum and maximum term.” For the minimum term, the trial court stated, “on

the underlying felonious assault, [the range of penalties] is two to eight years * * *

[and] you have that one-year gun specification on there no matter what * * * [so] it

would be anywhere from three to nine years on the minimum side.” And for the

maximum term, the court said, “I’ll pick a maximum sentence, which is automatically

half of the minimum term * * * [and] because you have this gun specification, what we

end up with is 13 years as a max.”

       {¶13} Jackson asserts that he was facing a maximum penalty of 27-and-one-

half years. Our review, however, indicates that the trial court’s calculations and

notifications were accurate for the second-degree-felony offense with the one-year

firearm   specification.   See   R.C.   2929.14(A)(2)(a)   and   (B)(1)(a)(iii);   R.C.

2929.144(B)(1). Thus, Jackson’s challenge is unfounded.



                                          5
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶14} In sum, nothing in our record prevents this court from concluding, as

the trial court did, that Jackson knowingly, voluntarily, and intelligently entered his

guilty plea. Accordingly, we overrule the first assignment of error.

                              B. Sentencing Issues

       {¶15} Jackson’s second and third assignments of error challenge his sentence.

In his second assignment of error, Jackson argues that the trial court erred by

classifying him as a violent offender under Sierah’s Law and requiring him to register

in the violent-offender database. Generally, in Sierah’s Law, enacted in 2019, Ohio

created a violent-offender database, which requires those deemed “violent offenders”

because of a conviction for certain predicate offenses to enroll in a registry to aid law

enforcement in tracking their whereabouts. Jackson’s third assignment of error

addresses the Reagan Tokes Law.

                     1. Classification under Sierah’s Law

       {¶16} Jackson contends he was not convicted of a predicate offense listed in

R.C. 2903.41(A) and that the matter should be remanded for the trial court to remove

the violent-offender classification. The state concedes the trial court erred by

classifying Jackson as a violent offender and agrees the violent-offender classification

should be removed from Jackson’s sentencing entry.

       {¶17} Because the offense for which Jackson was convicted, felonious assault

in violation of R.C. 2903.11(A)(2), is not a predicate offense listed in R.C. 2903.41(A),

the trial court erred by classifying Jackson as a violent offender. See State v. Freeman,

1st Dist. Hamilton No. C-190751, 2021-Ohio-2283, ¶ 13-14, cited in State v. Perry, 1st

Dist. Hamilton No. C-200178, 2022-Ohio-3056, ¶ 3. Consequently, we sustain the

second assignment of error.
                                           6
                    OHIO FIRST DISTRICT COURT OF APPEALS




                       2. Reagan Tokes Law Challenges

       {¶18} In his third assignment of error, Jackson argues his sentence is contrary

to law because the Reagan Tokes Law on its face violates the United States and Ohio

Constitutions. Specifically, he contends that the Reagan Tokes Law violates the

separation-of-powers doctrine, substantive- and procedural-due-process provisions,

and equal-protection guarantees. Jackson’s challenge is ripe for review in this direct

appeal of his indefinite sentence. See State v. Maddox, Slip Opinion No. 2022-Ohio-

764, ¶ 11 and 21.

       {¶19} This court addressed a similar challenge to the Reagan Tokes Law in

State v. Guyton, 1st Dist. Hamilton No. C-190657, 2022-Ohio-2962. In Guyton, we

determined that the Reagan Tokes Law was constitutional on its face, rejecting a claim

that the indefinite sentencing scheme violates the separation-of-powers doctrine,

substantive- and procedural-due-process provisions, and the Equal Protection Clauses

of the federal and state constitutions. Based on our holding in Guyton, we reject

Jackson’s challenge to his sentence on the grounds that the Reagan Tokes Law is

unconstitutional.

       {¶20} Both Jackson and the state agree, however, that the trial court failed to

properly inform Jackson of the notifications set forth in R.C. 2929.19(B)(2)(c) when

sentencing him under the Reagan Tokes Law. When sentencing an offender to a non-

life felony indefinite prison term under the Reagan Tokes Law, a trial court must

advise the offender of the five notifications set forth in R.C. 2929.19(B)(2)(c)(i)-(v) at

the sentencing hearing to fulfill the requirements of the statute.          See State v.

Whitehead, 8th Dist. Cuyahoga No. 109599, 2021-Ohio-847, ¶ 43, cited in State v.

Hodgkin, 12th Dist. Warren No. CA2020-08-048, 2021-Ohio-1353, ¶ 24.
                                            7
                    OHIO FIRST DISTRICT COURT OF APPEALS




Consequently, we sustain the third assignment of error because the trial court failed

to comply with the notification requirements under the Reagan Tokes Law when

sentencing Jackson.

                                   III. Conclusion

       {¶21} In conclusion, we reverse part of Jackson’s sentence and remand the

matter for the trial court to provide the notifications required by R.C. 2929.19(B)(2)(c)

and to delete the violent-offender classification from the sentencing entry. In all other

respects, we affirm.

                                                                 Judgment accordingly.

MYERS, P.J., concurs.
BOCK, J., concurs separately.

BOCK, J., concurring separately.

       {¶22} For the reasons explained in my concurrence in State v. Edwards, 1st

Dist. Hamilton No. C-200101, 2022-Ohio-3408, I believe that the Reagan Tokes Law

violates procedural due process. But I will follow Guyton as precedent from this

district unless and until the Supreme Court of Ohio tells us otherwise. Therefore, I

concur in this opinion and do not intend to write separately in future Reagan Tokes

Law cases.

Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           8